DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
Reference CA in the IDS filed 14 June 2021 and reference CA in the IDS filed 06 July 2021 have been lined through because they are not in the English language and there is no concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the two references.

Claim Rejections - 35 USC § 103
Claims 1-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (WO 2015/147302A1) in view of Okabayashi et al. (US 2013/0323515A1).
Note: since WO 2015/147302A1 is not in the English language, US 2017/0072665A1 is relied upon as an English translation as per the IDS filed 25 September 2019.
	Iwamoto et al. is directed to an interlayer film for laminated glass making a gap - i.e. void - difficult to generate at an end part of the sheet of sheet of laminated glass (paragraph 0012).  The end part is considered shorter than or equal to 1 mm from the end part in the inwardly facing directed orthogonal to the end side including the end side (paragraph 0159).  The interlayer comprises a multilayer film having three layers (Figure 1, paragraph 0031).  In the embodiments of the Examples, the first layer of the multilayer film has a glass transition temperature of 1.7 oC and comprises a polyvinyl butyral resin and a plasticizer while the second and third layers also 
	Regarding claim 7, the vacuum lamination process of Iwamoto et al. results in the protrusion of interlayer from the sheets of glass (paragraph 0148).
	Regarding claim 12, one of ordinary skill in the art would expect laminated glass used as a windshield, side glass, or rear glass of an automobile to have a visible light transmittance meeting the limitations of this claim to allow the driver of the automobile to safely operate the vehicle.  Alternatively, it would have been obvious to one of ordinary skill in the art to maximize the visible light transmittance of the laminated glass so that the driver can more clearly see where he or she is going.
	Regarding claim 13, Iwamoto et al. do not require the exterior side of their laminated glass to be covered with a black coating.
	Regarding claim 15, one of ordinary skill in the art would expect laminated glass used as a side glass in an automobile to be exposed to the outdoors as automobiles are commonly used outdoors.
	While Iwamoto et al. do not subject their laminated glass to the first or second light irradiation tests set forth in claims 1 and 2, their interlayer is explicitly designed to not form gaps in end regions (paragraph 0012), and is expressly shown to generate no gaps or a gap only within a distance of shorter than 1 mm from the end part of the laminated glass when subjected to irradiation at with ultraviolet rays at 750 W for 2,000 hr (paragraphs 0156-0160 and Tables 1 & 2).  Additionally, according to the instant specification (e.g. see paragraphs 0090-0091 on pages 
	The laminated glass tested in the Examples is 8 cm by 8 cm (paragraph 0148), meaning the laminated glass of Examples 1-18 are showed to generate no gaps or only a gap within a distance of less than 1 mm from the end when subjected to about 117,187 W/m2 (i.e. 750 W/64 cm2) of irradiation for 2,000 hr.  Furthermore, in the embodiments of the Examples the polyvinyl butyral of the first layer has an acetylation degree of 1.6 to 25 mol% while that of the second and third layers have acetylation degrees of 0.8 mol% (Tables 1 and 2) - therefore, one of ordinary skill in the art would expect the interlayer and glass laminate formed with the interlayer to have enhanced moisture resistance.
	Since one of ordinary skill in the art would expect the interlayer and resulting glass laminate of Iwamoto to have enhanced moisture resistance and since glass laminate is able to withstand significantly more radiation for a significantly longer time than is used in either the first light irradiation test in claim 1 (i.e. 117,187 W/m2 vs 180 W/m2 and 2,000 hr vs. four 144 hr cycles) or the second light irradiation test in claim 2 (i.e. 117,000 W/m2 vs 180 W/m2 and 2,000 hr vs. seven 144 hr cycles), one of ordinary skill in the art would expect no voids or a voids only within 1 mm of less inward from an end part to be generated in the laminated glass of Iwamoto et al. when subjected to the first and second irradiation tests of claims 1 and 2.
	Additionally, since the interlayer and glass laminate of Iwamoto et al. would be expected to have enhanced moisture and radiation resistance for the reasons outlined above, one of ordinary skill would expect the weight average molecular weight and number average molecular 
	While Iwamoto et al. do teach that an ultraviolet screening agent may be incorporated into the interlayer (paragraph 0105), there is no teaching that the ultraviolet screening agent has a benzotriazole structure.
	Okabayashi et al. is directed to an interlayer film for laminated glass (paragraph 0001).  The interlayer may contain an ultraviolet screening agent (paragraph 0090), preferably a benzotriazole compound (paragraph 0093).
	It would have been obvious to one of ordinary skill in the art to use a benzotriazole compound as the ultraviolet screening agent of Iwamoto et al. as the courts have held the selection of a known material (e.g. a benzotriazole compound) based on its suitability for its intended use (e.g. ultraviolet screening agent in an interlayer for laminated glass) supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Yoshida et al. (WO 2016/039470A1) in view of Okabayashi et al. (US 2013/0323515A1).
Note: since WO 2016/039470A1 is not in the English language, US 2017/0253704A1 is relied upon as an English translation since it is in the same family as WO 2016/039470A1A1 (see the attached Derwent abstract of WO 2016/039470A1A1).
	Yoshida et al. is directed to an interlayer film for laminated glass making a gap - i.e. void - difficult to generate at an end part of the sheet of sheet of laminated glass (paragraph 0025).  The end part is considered shorter than or equal to 1 mm from the end part in the inwardly facing 
	Regarding claim 7, the vacuum lamination process of Yoshida et al. results in the protrusion of interlayer from the sheets of glass (paragraph 0160).
	Regarding claim 8, one of ordinary skill in the art would expect a polyvinyl acetal film containing a dye or pigment to correspond to a layer that is colored and contains a thermoplastic resin.
	Regarding claim 12, one of ordinary skill in the art would expect laminated glass used as a windshield, side glass, or rear glass of an automobile to have a visible light transmittance meeting the limitations of this claim to allow the driver of the automobile to safely operate the vehicle.  Alternatively, it would have been obvious to one of ordinary skill in the art to maximize the visible light transmittance of the laminated glass so that the driver can more clearly see where he or she is going.
	Regarding claim 13, Yoshida et al. do not require the exterior side of their laminated glass to be covered with a black coating.

	While Yoshida et al. do not subject their laminated glass to the first or second light irradiation tests set forth in claims 1 and 2, their interlayer is explicitly designed to not form gaps in end regions (paragraph 0025), and is expressly shown to generate no gaps or a gap only within a distance of shorter than 1 mm from the end part of the laminated glass when subjected to irradiation at with ultraviolet rays at 750 W for 2,000 hr (paragraphs 0176-0180 and Tables 1-4).  Additionally, according to the instant specification (e.g. see paragraphs 0090-0091 on pages 43-44) the moisture resistance of the interlayer and laminated glass is enhanced when the acetylation degree is preferably within the range of 0.01 to 30 mol% for the polyvinyl acetal resin of the first layer of the interlayer and the preferably within the range of 0.01 to 10 mol% for the polyvinyl acetal resin of the second and third layers.
	The laminated glass tested in the Examples is 8 cm by 8 cm (paragraph 0160), meaning the laminated glass of Examples 1-29 are showed to generate no gaps or only a gap within a distance of less than 1 mm from the end when subjected to about 117,187 W/m2 (i.e. 750 W/64 cm2) of irradiation for 2,000 hr.  Furthermore, in the embodiments of the Examples the polyvinyl butyral has an acetylation degree of 1 to 23 mol% (Tables 1 and 2) - therefore, one of ordinary skill in the art would expect the interlayer and glass laminate formed with the interlayer to have enhanced moisture resistance.
	Since one of ordinary skill in the art would expect the interlayer and resulting glass laminate of Yoshida et al. to have enhanced moisture resistance and since glass laminate is able to withstand significantly more radiation for a significantly longer time than is used in either the 2 vs 180 W/m2 and 2,000 hr vs. four 144 hr cycles) or the second light irradiation test in claim 2 (i.e. 117,000 W/m2 vs 180 W/m2 and 2,000 hr vs. seven 144 hr cycles), one of ordinary skill in the art would expect no voids or a voids only within 1 mm of less inward from an end part to be generated in the laminated glass of Iwamoto et al. when subjected to the first and second irradiation tests of claims 1 and 2.
	Additionally, since the interlayer and glass laminate of Yoshida et al. would be expected to have enhanced moisture and radiation resistance for the reasons outlined above, one of ordinary skill would expect the weight average molecular weight and number average molecular weight of the polyvinyl butyral of interlayer to have similar responses to the first and second irradiation tests such that one of ordinary skill in the art art would expect the limitations of claims 3-6, 17, and 18 to be intrinsically met.
	While Yoshida et al. do teach that an ultraviolet screening agent may be incorporated into the interlayer (paragraph 0120), there is no teaching that the ultraviolet screening agent has a benzotriazole structure.
	Okabayashi et al. is directed to an interlayer film for laminated glass (paragraph 0001).  The interlayer may contain an ultraviolet screening agent (paragraph 0090), preferably a benzotriazole compound (paragraph 0093).
	It would have been obvious to one of ordinary skill in the art to use a benzotriazole compound as the ultraviolet screening agent of Yoshida et al. as the courts have held the selection of a known material (e.g. a benzotriazole compound) based on its suitability for its intended use (e.g. ultraviolet screening agent in an interlayer for laminated glass) supported a prima facie obviousness determination.  See MPEP 2144.07.

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the rejection set forth under 35 U.S.C. 102(a)(1)/103 as anticipated by, or obvious over, Iwamoto et al.  Therefore, this rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwamoto et al. in view of Okabayashi et al. and Yoshida et al. in view of Okabayashi et al. as set forth in paragraphs 3 and 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787